Title: To Thomas Jefferson from Benjamin Vaughan, 10 January 1804
From: Vaughan, Benjamin
To: Jefferson, Thomas


               
                  Dear sir,
                  Hallowell, Jany: 10, 1804.
               
               Forgive the liberty which I take in introducing my cousin Mr. Robert Hallowell Gardiner to your notice, which he will claim after a time, more upon his own account, than mine. He is a young man who has not only acquitted himself honorably in his collegiate studies at Cambridge in this state; but has travelled in several parts of Europe. Since his return, he has with great good sense, good temper, & excessive assiduity, reconciled 70 or 80 intruders upon his property to such terms, as he thought proper to prescribe to them; and he is still left possessor of nearly ¾ of the most valuable parts of a valuable township, which is the very next to that in which I reside. General Dearborn having lived in the same township with him, can say much to you of his affairs; but less than might be expected of his present character; of which the improvements have far exceeded all that the partiality of his friends could have supposed probable.
               Mr. Gardiner (with his father Mr. Hallowell,) in the winter, lives in Boston; where our family was established before it had possessions in these parts, in which they have concerns which date only half a century back. In Boston & Massachusetts our ancestors rank among the oldest settlers, & were well acquainted with those of Dr. Franklin.—You see, sir, that even out of place, I feel eager to vindicate my American origin, and my ties to our antient philosophical friend.
               I say nothing of the politics of Mr. Gardiner. It will to some appear a praise to neither of us, when I aver that I scarcely know them. He has never arrived at his opportunity for shewing them, & I have in certain respects passed mine. I have found him honorable, liberal, tolerant, & a firm American; & I do not know that I have a right to inquire after more.—I am confident that he will respect you as a scholar, a gentleman, and one that pursues his presumed duties; and, under such circumstances, I feel more than acquitted in making him known to you.
               His companion, Mr. Gorham, was his fellow-student at College. I beg leave to name him in this letter, not only for this reason; but because I know him to be a young gentleman of good connections, amiable manners, & a literary turn.
               Mr. Gardiner & Mr. Goreham will confirm to you the accounts, which our friend General Dearborn has probably given you of our retired mode of living.
               With the joint respects of Mrs. Vaughan & myself, believe me, my dear sir, Your sincere & attached humble servt.
               
                  Benjn: Vaughan
               
            